DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 28 is objected to because the language “attaching the absorbing layer or material from step (i) with a second layer of material” should read “attaching the absorbing layer of material from step (i) to a second layer of material”.
Claims 39, 40, and 44 are objected to because the language “to allows” should read “to allow”.
Claim 45 is objected to because the language “the second vertically lapped material above the absorbent layer” should read “the second vertically lapped material is positioned above the absorbent layer”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 48 and 49 recite the limitation "the…electronic components" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 22, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 5167654), as evidenced by Marshall et al (US 4927685), in view of Heagle et al (US 2010/0036334).
Claim 1, Yang discloses an absorbent core (43, Fig. 5) comprising a vertically lapped material (as seen in Fig. 5) comprising:
a first layer of an absorbing layer of material (absorbent web 51, Fig. 5; Col. 10 lines 14-26), and
a second layer of material (nonwoven fabric 55, Fig. 5),
wherein the first layer (51, Fig. 5) being constructed from at least one layer of non-woven textile fibers (Col. 7 lines 42-47, Col. 10 lines 13-26; Yang incorporates by reference the Marshall patent for the method of making the absorbent web 51, and Marshall indicates the web produced is a nonwoven web), the non-woven textile fibers being folded into a plurality of folds to form a pleated structure (Fig. 5; Col. 10 lines 13-32); and
the second layer of material (55, Fig. 5) is temporarily or permanently connected to the first layer (51, Fig. 5) of material (Col. 10 lines 32-36).
Yang is silent whether the vertically lapped material is part of a wound dressing.
However, Heagle teaches a wound dressing, thus being in the same field of endeavor of absorbent articles, where a fibrous wound dressing (100, Fig. 1A, 1B; ¶ [0067-0069]) is placed within a wound to receive and retain wound exudates (¶ [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vertically lapped material of Yang to be part of a wound dressing, as taught by Heagle, to absorb and retain wound exudates (as motivated by Heagle ¶ [0068]). One of ordinary skill in the art would find this obvious, as the absorbent core of Yang is fully capable of being used in various 
Regarding Claim 22 Yang discloses an absorbent core (43, Fig. 5) comprising a vertically lapped material (as seen in Fig. 5) comprising:
a first layer of an absorbing layer of material (absorbent web 51, Fig. 5; Col. 10 lines 14-26), and
a second layer of material (nonwoven fabric 55, Fig. 5),
wherein the first layer (51, Fig. 5) being constructed from at least one layer of non-woven textile fibers (Col. 7 lines 42-47, Col. 10 lines 13-26; Yang incorporates by reference the Marshall patent for the method of making the absorbent web 51, and Marshall indicates the web produced is a nonwoven web), the non-woven textile fibers being folded into a plurality of folds to form a pleated structure (Fig. 5; Col. 10 lines 13-32); and
the second layer of material (55, Fig. 5) is temporarily or permanently connected to the first layer (51, Fig. 5) of material (Col. 10 lines 32-36).
Yang is silent regarding a method of providing negative pressure wound therapy to a wound, the method comprising: placing the wound dressing over a wound; forming a fluid flow path between the wound dressing and a negative pressure source; and operating the negative pressure source to provide negative pressure to the wound.
However, Heagle teaches a wound dressing, thus being in the same field of endeavor of absorbent articles, where a fibrous wound dressing (100, Fig. 1B; ¶ [0067-0069]) is placed within a wound to receive and retain wound exudates (¶ [0068]). Heagle further teaches using the fibrous wound dressing with a negative pressure 
Therefore, it would have been obvious to utilize the absorbent core of Yang in the negative pressure system of Heagle, as taught by Heagle (¶ [0067-0069, 0075]) to improve the healing of a wound as well as retaining wound exudates during the healing process (as motivated by Heagle ¶ [0067-0069, 0075]). One of ordinary skill in the art would find this obvious, as the absorbent core of Yang is fully capable of being used in various fluid absorbing applications including in wound dressings.
Regarding Claim 23, Yang discloses an absorbent core (43, Fig. 5) comprising a vertically lapped material (as seen in Fig. 5) comprising:
a first layer of an absorbing layer of material (absorbent web 51, Fig. 5; Col. 10 lines 14-26), and
a second layer of material (nonwoven fabric 55, Fig. 5),
wherein the first layer (51, Fig. 5) being constructed from at least one layer of non-woven textile fibers (Col. 7 lines 42-47, Col. 10 lines 13-26; Yang incorporates by reference the Marshall patent for the method of making the absorbent web 51, and Marshall indicates the web produced is a nonwoven web), the non-woven textile fibers being folded into a plurality of folds to form a pleated structure (Fig. 5; Col. 10 lines 13-32); and

Yang is silent regarding a method of operating a negative pressure wound system, the method comprising: operating a negative pressure source fluidically connected to the wound dressing, the wound dressing configured to be positioned over a wound.
However, Heagle teaches a wound dressing, thus being in the same field of endeavor of absorbent articles, where a fibrous wound dressing (100, Fig. 1B; ¶ [0067-0069]) is placed within a wound to receive and retain wound exudates (¶ [0068]). Heagle further teaches using the fibrous wound dressing with a negative pressure wound therapy system, where the wound dressing (100, Fig. 1B) is placed over a wound (W, Fig. 1B), a fluid flow path is formed between the wound dressing (100, Fig. 1B) and a negative pressure source (50, Fig. 1B), and the negative pressure source is operated to provide negative pressure to the wound (¶ [0075]). Negative pressure therapy on the wound stimulates healing of the wound, improving outcomes (¶ [0075]).
Therefore, it would have been obvious to utilize the absorbent core of Yang in the negative pressure system of Heagle, as taught by Heagle (¶ [0067-0069, 0075]) to improve the healing of a wound as well as retaining wound exudates during the healing process (as motivated by Heagle ¶ [0067-0069, 0075]). One of ordinary skill in the art would find this obvious, as the absorbent core of Yang is fully capable of being used in various fluid absorbing applications including in wound dressings.
Regarding Claim 27, Yang discloses an absorbent core (43, Fig. 5) comprising a vertically lapped material (as seen in Fig. 5) comprising:

a second layer of material (nonwoven fabric 55, Fig. 5),
wherein the first layer (51, Fig. 5) being constructed from at least one layer of non-woven textile fibers (Col. 7 lines 42-47, Col. 10 lines 13-26; Yang incorporates by reference the Marshall patent for the method of making the absorbent web 51, and Marshall indicates the web produced is a nonwoven web), the non-woven textile fibers being folded into a plurality of folds to form a pleated structure (Fig. 5; Col. 10 lines 13-32); and
the second layer of material (55, Fig. 5) is temporarily or permanently connected to the first layer (51, Fig. 5) of material (Col. 10 lines 32-36).
Yang is silent regarding a non-negative pressure method of providing wound therapy to a wound, the method comprising: placing the wound dressing over a wound, and securing the wound dressing with a dressing fixative.
However, Heagle teaches a wound dressing, thus being in the same field of endeavor of absorbent articles, where a fibrous wound dressing (100, Fig. 1A, 1B; ¶ [0067-0069]) is placed within a wound to receive and retain wound exudates (¶ [0068]). A dressing fixative (cover layer 22, Fig. 1A) is also placed over the wound (¶ [0070]).
Therefore, it would have been obvious to use the vertically lapped material of Yang in a method of providing non-negative pressure wound therapy, as taught by Heagle, to absorb and retain wound exudates (as motivated by Heagle ¶ [0068]). One of ordinary skill in the art would find this obvious, as the absorbent core of Yang is fully capable of being used in various fluid absorbing applications including in wound .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 5167654), as evidenced by Marshall et al (US 4927685).
Regarding Claim 28, Yang discloses a method of manufacturing a wound dressing (the absorbent core of Yang is fully capable of serving as a wound dressing after being manufactured), the method comprising:
(i) forming a vertically lapped material comprising an absorbing layer of material (absorbent web 51, Fig. 5; Col. 10 lines 14-26), and
(ii) attaching the absorbing layer of material (51, Fig. 5) from step (i) with a second layer of material (nonwoven fabric 55, Fig. 5),
wherein the first layer (51, Fig. 5) being constructed from at least one layer of non-woven textile fibers (Col. 7 lines 42-47, Col. 10 lines 13-26; Yang incorporates by reference the Marshall patent for the method of making the absorbent web 51, and Marshall indicates the web produced is a nonwoven web) being folded into a plurality of folds to form a pleated structure (Fig 5; Col. 10 lines 13-32); and
the second layer of material (55, Fig. 5) is temporarily or permanently connected to the first layer (51, Fig. 5) of material (Col. 10 lines 32-36).
Yang is silent whether the thickness of the wound dressing is between 1 and 20 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Yang to have a thickness in between 1 and 20 mm since it has been held that “where the only .
Claims 36-41, 46, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Heagle et al (US 2010/0036334) in view of Yang (US 5167654), as evidenced by Marshall et al (US 4927685).
Regarding Claim 36, Heagle discloses a wound dressing (10, 24, Fig. 1A, 1B) comprising:
an absorbent fibrous material (100, Fig. 1A, 1B; ¶ [0068-0069]), and
a cover layer (22, Fig. 1A, 1B) configured to cover and form a seal over a wound (w, Fig. 1A, 1B; ¶ [0070]).
Heagle is silent regarding at least one layer of a vertically lapped material, wherein the at least one layer of the vertically lapped material being constructed from at least one layer of non-woven textile fibers, the non-woven textile fibers being folded into a plurality of folds to form a pleated structure.

Therefore, it would have been obvious to simply substitute the absorbent fibrous material of Heagle for the vertically lapped absorbent fibrous material of Yang, as they are both absorbent materials known to absorb fluid. Additionally, the pleated structure of Yang allows for improved vertical fluid transport (Col. 10 lines 37-51), which will help pull exudate away from the wound, reducing risk of maceration and infection.
Regarding Claim 37, Heagle further discloses a wound contact layer (18, Fig. 1A).
Regarding Claims 38 and 40, Heagle is silent whether the at least one layer of the vertically lapped material comprises an absorbent material configured to provide a reservoir for fluid removed from the wound, or comprises a transmission layer configured to allow transmission of fluid away from a wound site into upper layers of the wound dressing.
Yang teaches an absorbent core with a vertically lapped material (51, Fig. 5) comprising an absorbent material (Col. 10 lines 13-26) configured to provide a reservoir for fluid removed from the wound (Col. 10 lines 13-26). The vertically lapped material 
Therefore, it would have been obvious to simply substitute the absorbent fibrous material of Heagle for the vertically lapped absorbent fibrous material of Yang, as they are both absorbent materials known to absorb fluid. Additionally, the pleated structure of Yang allows for improved vertical fluid transport (Col. 10 lines 37-51), which will help pull exudate away from the wound, reducing risk of maceration and infection.
Regarding Claim 39, Heagle further discloses the wound dressing (10, Fig. 1A) comprises a transmission layer (wound contact layer 18, Fig. 1A) configured to allow transmission of fluid away from a wound site (¶ [0067]) into upper layers of the wound dressing (10, Fig. 1A).
Regarding Claim 41, the combination of Heagle/Yang discloses the claimed invention substantially as claimed as set forth above for Claim 40. The combination of Heagle/Yang also teaches an absorbent layer. Yang teaches the absorbent core is made with the absorbent web (51, Fig. 5) as well as nonwoven layers (52, 53, and 55, Fig. 5) which are all at least somewhat absorbent and can be considered additional absorbent layers in the dressing of Heagle/Yang.
Regarding Claim 46, Heagle further discloses the wound dressing (24, Fig. 1B) in combination with a negative pressure source (50, Fig. 1B).
Regarding Claim 50, Heagle further discloses a suction adapter (combination of vacuum port 30 and fluid conduit 36, Fig. 1B) positioned over an opening in the backing .
Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Heagle et al (US 2010/0036334) in view of Yang (US 5167654), as evidenced by Marshall et al (US 4927685), and further in view of Allen et al (US 2015/0216733).
Regarding Claims 42 and 43, Heagle/Yang is silent whether the wound dressing further comprises an obscuring layer comprising one or more windows.
Allen teaches a negative pressure wound dressing, thus being in the same field of endeavor, with an obscuring layer (404, Fig. 5A; ¶ [0127]) comprising one or more windows (403, Fig. 5A). The obscuring layer reduces the unsightly appearance of the dressing during use while allowing a clinician to see the exudate within the dressing via the viewing windows (¶ [0130]).
Therefore, it would have been obvious to modify the dressing of Heagle/Yang to include an obscuring layer comprising one or more windows, as taught by Allen (Fig. 5A) to reduce the unsightly appearance of the dressing during use while still allowing a clinician to see the exudate within the dressing via the viewing windows (as motivated by Allen ¶ [0130]).
Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Heagle et al (US 2010/0036334) in view of Yang (US 5167654), as evidenced by Marshall et al (US 4927685), and further in view of Chen et al (US 6673982).
Regarding Claim 44, Heagle/Yang is silent whether the at least one layer of the vertically lapped material comprises an upper portion and a lower portion, wherein the 
Chen teaches an absorbent article, thus being in the same field of endeavor, with an absorbent core with a fibrous layer (542, Fig. 25B; Col. 68 lines 16-41) comprising an upper and lower portion (see Image 1), wherein the upper and lower portion of the fibrous material are configured to be in fluid communication (as shown in Fig. 25B and Image 1, they are in fluid communication), the upper portion and lower portion are configured to allow transmission of fluid away from a wound site (Col. 68 lines 16-41; when placed on a wound rather than used as a sanitary napkin, layer 542 will allow transmission of fluid away from the wound); and further comprising an absorbent layer (544, Fig. 25B; Col. 68 lines 16-41), wherein the at least one fibrous layer (542, Fig. 25B) is configured to be wrapped around at least one edge of the absorbent layer (544, Fig. 25B) with the upper portion of the fibrous layer (542, Fig. 25B) being above the absorbent layer (544, Fig. 25B) and the lower portion of the fibrous layer (542, Fig. 25B) being below the absorbent layer (544, Fig. 25B). This structure preferentially transfers fluid to the interior absorbent layer (Col. 68 lines 16-41).

    PNG
    media_image1.png
    238
    523
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 25B of Chen
Therefore, it would have been obvious to modify the dressing of Heagle/Yang to have the vertically lapped material form an upper portion and a lower portion that wraps around an additional absorbent layer such that the upper portion of the vertically lapped material is above the absorbent layer and the lower portion of the vertically lapped material is below the absorbent layer, as taught by Chen (Fig. 25B). This structure preferentially transfers fluid to the interior absorbent layer (as motivated by Chen Col. 68 lines 16-41), which would be beneficial in a wound dressing to pull fluid away from the wound and therefore reduce the risk of tissue maceration or infection.
Regarding Claim 45, Heagle/Yang is silent whether the at least one layer of the vertically lapped material comprises a first and second vertically lapped material and the wound dressing further comprises an absorbent layer; wherein the first vertically lapped material is positioned below the absorbent layer, the first vertically lapped material having a perimeter larger than a perimeter of the absorbent layer; and wherein the second vertically lapped material above the absorbent layer, the second vertically lapped material having a perimeter larger than the perimeter of the absorbent layer.

Therefore, it would have been obvious to modify the dressing of Heagle/Yang to have the vertically lapped material form two layers, a first upper layer and a second lower layer, that are positioned sandwiching an absorbent layer, wherein the perimeters of the first and second layers are larger than the absorbent layer, as taught by Chen (Fig. 25B). This structure preferentially transfers fluid to the interior absorbent layer (as motivated by Chen Col. 68 lines 16-41), which would be beneficial in a wound dressing to pull fluid away from the wound and therefore reduce the risk of tissue maceration or infection.
Claims 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Heagle et al (US 2010/0036334) in view of Yang (US 5167654), as evidenced by Marshall et al (US 4927685), and further in view of Haggstrom et al (US 2007/0078366).
Regarding Claims 47-49, Heagle/Yang is silent whether the negative pressure source is positioned within the wound dressing within or adjacent to a transmission layer or an absorbent layer.

Therefore, it would have been obvious to modify the dressing of Heagle/Yang to have the negative pressure source positioned within the dressing within an absorbent layer and adjacent to a transmission layer, as taught by Haggstrom (Fig. 6) to allow the patient to retain their mobility while having a wound treated (as motivated by Haggstrom ¶ [0021]).
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Heagle et al (US 2010/0036334) in view of Yang (US 5167654), as evidenced by Marshall et al (US 4927685), and further in view of Albert et al (US 2014/0330224).
Regarding Claim 51, Heagle/Yang is silent whether the suction adapter comprises an elongate bridge containing a vertically lapped material.
Albert teaches a negative pressure wound dressing, thus being in the same field of endeavor, with a suction adapter comprising a bridge containing a vertically lapped material (¶ [0014-0015]; the bridge comprises a material with vertically extending fibers and therefore comprises a vertically lapped material). The bridge allows air to enter the wound dressing while suction is applied (¶ [0154]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JESSICA R ARBLE/           Examiner, Art Unit 3781